DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/29/2022 has been entered.  Claims 21-24, 26-29, 31, 33-34, 36-42 and 44-45 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/29/2022.
Claim Objections 
Claims 24 and 36 are objected to because of the following informalities:
In claim 24, line 1, "the length" appears to read "a length" as it is the first time the limitation is recited;
In claim 36, line 1, "the length" appears to read "a length" as it is the first time the limitation is recited
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24, 26-28, 33, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A) in view of Starbuck (US 7,757,515 B1).
	Regarding claim 21, Bourdeau discloses a garment (an article of clothing; col. 2, ll. 53-63; col. 5, ll. 1-5; claim 1) comprising a textile layer (a textile layer defined by lining 5; figs. 1-2; col. 3, ll. 15-22; claim 1), made of a knit or a woven made from at least a first thread (made of woven or knitted fibers including at least a first thread; col. 4, ll. 16-20), with an inner side (inner side 3; figs. 1-2; col. 4, ll. 16-20) facing the skin of a wearer (skin 2 of an individual; figs. 1-2; col. 3, ll. 15-22) when the garment is worn and an outer side (an outer surface 12 comprising a mesh network; figs. 1-2; col. 3, ll. 46-50; col. 4, ll. 16-20) facing away from the skin of the wearer (figs. 1-2; col. 3, ll. 15-22) when the garment is worn, 
wherein the textile layer has at least one breathable region (the textile layer is breathable; fig. 2; col. 3, ll. 39-43; col. 4, ll. 16-20) spaced apart from the skin of the wearer when the garment is worn (spaced apart by protruding portions 10; figs. 1-2), the at least one breathable region including a plurality of thread tentacles (moisture collectors 10 forming a plurality of thread tentacles; see annotated fig. 2; col. 3, ll. 39-50) made of individual second threads (made of individual second fibers; see annotated fig. 2; col. 4, ll. 16-33), 
wherein each of the thread tentacles is designed as an open loop in one piece with three sections (see annotated fig. 2), and is incorporated into the textile layer in such a way that the thread tentacle has two side tentacle sections projecting away from the inner side of the textile layer (see annotated fig. 2) and a central section extending along the outer side facing away from the inner side (see annotated fig. 2), 
wherein the side tentacle sections of the thread tentacles directly contact a surface of the skin of the wearer when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), while the inner side of the textile layer remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), 
	wherein for each of the thread tentacles, the side tentacle sections are angled relative to the central section such that the central section extending along the outer side of textile layer (see fig. 1 and annotated fig. 2), so that when the garment is worn heat is retained in the at least one breathable region (by all the threads forming the at least one breathable region) and moisture is directed away from the skin (by the side tentacle sections; see fig. 1 and annotated fig. 2; col. 4, ll. 26-28) and guided into the central section on the outer side that is spaced apart from the surface of the skin (see fig. 1 and annotated fig. 2), and
wherein a fur-like configuration of the plurality of the thread tentacles (a plurality of protruding portions 10 appear as a fur; see fig. 1 and annotated fig. 2; col. 4, ll. 26-34), which project in the at least one breathable region (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42) is achieved by a density of thread tentacles (a fur structure must be formed by protruding tentacle sections with a considerable density; col. 4, ll. 26-34).
Bourdeau does not explicitly disclose wherein each of the thread tentacles is substantially U-shaped with the central section extending along the outer side of textile layer substantially parallel to the outer side of the textile layer.  However, Starbuck teaches a garment (a sweatshirt; claim 10) comprising a textile layer made of a knit fabric (a cut pile fabric; fig. 7A; col. 5, ll. 22-26; claims 6, 10), wherein the textile layer (a cut pile fabric; fig. 7A; col. 5, ll. 22-26) comprising a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-26), wherein each of the thread tentacles is substantially U-shaped (see fig. 7A) with a central section (see annotated fig. 7A) extending along an outer side of the textile layer (see annotated fig. 7A) substantially parallel to the outer side of the textile layer (see annotated fig. 7A).  Both Bourdeau and Starbuck teach a garment textile layer comprising thread tentacles and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the thread tentacles as disclosed by Bourdeau, with wherein each of the thread tentacles is substantially U-shaped with the central section extending along the outer side of textile layer substantially parallel to the outer side of the textile layer as taught by Starbuck, in order to provide the plurality of thread tentacles with another suitable shape which can be integrally formed by knitting easily in a single knitting process.  
Bourdeau does not explicitly disclose wherein the density of the plurality of the thread tentacles is greater than or equal to four thread tentacles per square centimeter.  However, Bourdeau does disclose that the protruding portions of the plurality of thread tentacles appear as a fur (fig. 2; col. 4, ll. 26-3).  One of ordinary skill would recognize that a fur-like structure must be formed by a considerable density of protruding sections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles with wherein the density of the plurality of the thread tentacles is greater than or equal to four thread tentacles per square centimeter, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not explicitly disclose wherein the length of each of the two side tentacle sections projecting away from the inner side is between 2 mm and 10 mm.  However, one of ordinary skill of the art would recognize that a cut pile length of between 2 mm and 10 mm has been widely used in a cut pile fabric in garment applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the length of the two side tentacle sections, as disclosed by Bourdeau, to have formed wherein the length of each of the two side tentacle sections projecting away from the inner side is between 2 mm and 10 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 26, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not explicitly disclose wherein the second threads of the thread tentacles are selected to be between 0.5 and 10 dtex.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the second yarn as disclosed by Bourdeau, with a suitable linear density between 0.5 and 10 dtex, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not explicitly disclose wherein the fur-like configuration of the plurality of thread tentacles is achieved by the density being greater than or equal to ten thread tentacles per square centimeter, such that twenty side tentacle sections or more per square centimeter project away from the inner side.  However, one of ordinary skill would recognize that a fur structure must be formed by protruding tentacle sections with a considerable density, and a higher density of the tentacle sections would promote higher insulation function and greater moisture wicking effect.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21, and Bourdeau further discloses wherein the textile layer is a knit (col. 4, ll. 16-20).
Regarding the limitation wherein the second threads of the thread tentacles are knitted directly into the knit during production of the textile layer, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the same thread tentacles of the textile layer can be formed by different processes.
Regarding claim 33, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not explicitly disclose wherein the at least one breathable region or the plurality of thread tentacles is/are arranged covering at least 40% of the inner side of the surface area of the textile layer of the garment.  However, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the location(s) of the at least one breathable region or the plurality of thread tentacles based on a human body's anatomy for a specific intended use, to cover at least the body areas with possible perspiration when a wearer is engaged in a sport activity, in order to facilitate sufficient moisture dissipating out of the garment thereby bringing a cool and dry feeling to the wearer.  The claimed values are merely an optimum or workable range of the covered areas.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 42, Bourdeau discloses a garment (an article of clothing; col. 2, ll. 53-63; col. 5, ll. 1-5; claim 1) comprising a textile layer (a textile layer defined by lining 5, not including protruding portions of moisture collectors 10; figs. 1-2; col. 3, ll. 15-22; claim 1), made of a knit or a woven made from at least a first thread (made of woven or knitted fibers; col. 4, ll. 16-20), with an inner side (inner side 3; figs. 1-2; col. 4, ll. 16-20) facing a skin of a wearer (skin 2 of an individual; figs. 1-2; col. 3, ll. 15-22) when the garment is worn and an outer side (an outer surface 12 comprising a mesh network; figs. 1-2; col. 3, ll. 46-50; col. 4, ll. 16-20) facing away from the skin of the wearer (figs. 1-2; col. 3, ll. 15-22) when the garment is worn, 
wherein the textile layer has at least one breathable region (the textile layer is breathable; fig. 2; col. 3, ll. 39-43; col. 4, ll. 16-20) spaced apart from the skin of the wearer when the garment is worn (spaced apart by protruding portions 10; figs. 1-2), the at least one breathable region including a plurality of thread tentacles (see annotated fig. 2; col. 4, ll. 16-20) made of individual second threads (made of individual fibers; see annotated fig. 2; col. 4, ll. 16-33), 
wherein each of the thread tentacles is designed as an open loop in one piece with three sections (see annotated fig. 2), and is incorporated into the textile layer in such a way that the thread tentacle has two side tentacle sections projecting away from the inner side of the textile layer (see annotated fig. 2) and a central section extending along the outer side facing away from the inner side (see annotated fig. 2), 
wherein the side tentacle sections of the thread tentacles directly contact the surface of the skin of the wearer when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), while the inner side of the textile layer remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), 
wherein for each of the thread tentacles, the side tentacle sections are angled relative to the central section such that the central section extending along the outer side of textile layer (see fig. 1 and annotated fig. 2), so that when the garment is worn heat is retained in the at least one breathable region (by all the threads forming the at least one breathable region) and moisture is directed away from the skin (by the side tentacle sections; see fig. 1 and annotated fig. 2; col. 4, ll. 26-28) and guided into the central section on the outer side that is spaced apart from the surface of the skin (see fig. 1 and annotated fig. 2), and 
wherein a density of the plurality of thread tentacles in the at least one breathable region is configured to create a fur-like configuration of the plurality of thread tentacles (a plurality of protruding portions 10 in combination appear as a fur; see fig. 1 and annotated fig. 2; col. 4, ll. 26-34).  
Bourdeau does not explicitly disclose wherein each of the thread tentacles is substantially U-shaped with the central section extending along the outer side of textile layer substantially parallel to the outer side of the textile layer.  However, Starbuck teaches a garment (a sweatshirt; claim 10) comprising a textile layer made of a knit fabric (a cut pile fabric; fig. 7A; col. 5, ll. 22-26; claims 6, 10), wherein the textile layer (a cut pile fabric; fig. 7A; col. 5, ll. 22-26) comprising a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-26), wherein each of the thread tentacles is substantially U-shaped (see fig. 7A) with a central section (see annotated fig. 7A) extending along an outer side of the textile layer (see annotated fig. 7A) substantially parallel to the outer side of the textile layer (see annotated fig. 7A).  Both Bourdeau and Starbuck teach a garment textile layer comprising thread tentacles and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the thread tentacles as disclosed by Bourdeau, with wherein each of the thread tentacles is substantially U-shaped with the central section extending along the outer side of textile layer substantially parallel to the outer side of the textile layer as taught by Starbuck, in order to provide the plurality of thread tentacles with another suitable shape which can be integrally formed by knitting easily in a single knitting process.  
Bourdeau does not explicitly disclose wherein the density of the plurality of the thread tentacles is greater than or equal to four thread tentacles per square centimeter.  However, Bourdeau does disclose that the protruding portions of the plurality of thread tentacles appear as a fur (fig. 2; col. 4, ll. 26-3).  One of ordinary skill would recognize that a fur-like structure must be formed by a considerable density of protruding sections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles with wherein the density of the plurality of the thread tentacles is greater than or equal to four thread tentacles per square centimeter, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 44, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  By combination of Bourdeau and Starbuck, wherein for each of the thread tentacles, the side tentacle sections would be angled relative to the central section such that the thread tentacle is U-shaped and is not V-shaped.  
Regarding claim 45, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21, except for wherein for each of the thread tentacles, a length of the central section is equal to a length of each of the side tentacle sections.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the dimensions/proportions of the central section and the side tentacle sections, by reducing the length of the side tentacle sections thereby obtaining wherein for each of the thread tentacles, a length of the central section is equal to a length of each of the side tentacle sections, in order to provide a suitable tentacle sections with relatively short protruding inner sections that are configured to contact a wearer's skin thereby providing more comfort to the user.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04, IV, A.
Claims 22-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A) and Starbuck (US 7,757,515 B1) and further in view of Menczywor (US 2012/0122364 A1).
Regarding claim 22, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21, and Bourdeau further discloses wherein the second threads of the plurality of thread tentacles are produced from a suitable hydrophobic yarn, so that a sufficient capillary effect is achieved (col. 4, ll. 21-38).  
Bourdeau does not disclose wherein the second threads are produced from polyamide.  However, Menczywor teaches wherein a knit fabric layer (a knitted fabric layer 20; figs. 1-2; paras. 0028, 0030) comprising a plurality of thread tentacles (the layer 20 including a cut-pile or broken loop side 34 comprising a plurality of thread tentacles; fig. 2; para. 0030) forming the skin contact surface (para. 0030), wherein the thread tentacles are produced from hydrophobic yarns such as polyamide yarns (the layer 20, including the tentacles, knitted from nylon fibers; fig. 2; para. 0041) to promote capillary action and remove moisture from the skin (para. 0041).  Bourdeau and Menczywor are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the second threads as disclosed by Bourdeau, with wherein the second threads are produced from polyamide as taught by Menczywor, in order to provide the tentacles formed from a suitable material for a sufficient capillary effect thereby quickly dissipating the absorbed water to the outer side of the textile layer away from the wearer's skin (Menczywor; para. 0041).  Furthermore, a polyamide material has been a well-known textile material in the textile art which is capable of wicking water, dissipating water and drying fast.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the second threads as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. See MPEP 2144.07.  
Regarding claim 23, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not disclose wherein the second threads of the plurality of thread tentacles comprise hollow fiber threads, so that a capillary effect is achieved.  However, Menczywor teaches wherein the second threads of the plurality of thread tentacles comprise hollow fiber threads (the layer 20 including the cut-pile or broken loop side 34, comprising the tentacles, knitted from hollow fibers; fig. 2; para. 0041), so that a capillary effect is achieved (para. 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the second threads of the plurality of thread tentacles as disclosed by Bourdeau, with wherein the second threads of the plurality of thread tentacles comprise hollow fiber threads, so that a capillary effect is achieved, as taught by Menczywor, in order to promoting capillary action, helping to remove moisture from the wearer's skin (Menczywor; para. 0041).
Regarding claim 29, Bourdeau and Starbuck, in combination, disclose the garment according to claim 28, except for wherein the knit is a circular knit manufactured on a circular knitting machine.  However, Menczywor teaches wherein a knit fabric (a knitted fabric layer 20; figs. 1-2; paras. 0028, 0030) comprising a plurality of thread tentacles (the layer 20 including a cut-pile or broken loop side 34 comprising a plurality of thread tentacles; fig. 2; para. 0030), wherein the knit fabric is a circular knit manufactured on a circular knitting machine (abstract; paras. 0041, 0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knit as disclosed by Bourdeau, with wherein the knit is a circular knit manufactured on a circular knitting machine, as taught by Menczywor, in order to provide a circular knit for desired garment applications.
Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdeau (US 5,378,529 A) and Starbuck (US 7,757,515 B1) and further in view of Menczywor (US 2012/0122364 A1) and further evidenced by ASTM Standard D 1909-04.
Regarding claim 31, Bourdeau and Starbuck, in combination, disclose the garment according to claim 28.  Bourdeau does not disclose wherein a material of the first thread of the knit is less hydrophilic than a material of the second threads of the thread tentacles.  However, Menczywor teaches wherein a knit (a knitted fabric layer 20; figs. 1-2; paras. 0028, 0030) comprising a plurality of thread tentacles (the layer 20 including a cut-pile or broken loop side 34 comprising a plurality of thread tentacles; fig. 2; para. 0030) forming a skin contact surface (para. 0030), wherein a material of a first thread of the knit is spandex and a material of the second yarn threads of the thread tentacles is nylon (layer 20, including the thread tentacles, comprising nylon fibers, and layer 20 further comprising spandex; para. 0041).  As evidenced by ASTM Standard D 1909-04, spandex has a water regain 1.3% and nylon has a water regain 4.5% (Table 1), therefore spandex is less hydrophilic than nylon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable materials for the knit as disclosed by Bourdeau, with wherein a material of the first thread of the knit is less hydrophilic than the material of the second threads of the thread tentacles, as taught by Menczywor, in order to optimize stretchiness and related moisture absorbing, draining and evaporating features of the textile layer.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the knit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  See MPEP 2144.07.
Regarding claim 41, Bourdeau and Starbuck, in combination, disclose the garment according to claim 21.  Bourdeau does not disclose wherein a material of the first thread of the knit is less hydrophilic than a material of the second threads of the thread tentacles.  However, Menczywor teaches wherein a knit (a knitted fabric layer 20; figs. 1-2; paras. 0028, 0030) comprising a plurality of thread tentacles (the layer 20 including a cut-pile or broken loop side 34 comprising a plurality of thread tentacles; fig. 2; para. 0030) forming a skin contact surface (para. 0030), wherein a material of a first thread of the knit is spandex and a material of the second yarn threads of the thread tentacles is nylon (layer 20, including the thread tentacles, comprising nylon fibers, and layer 20 further comprising spandex; para. 0041).  As evidenced by ASTM Standard D 1909-04, spandex has a water regain 1.3% and nylon has a water regain 4.5% (Table 1), therefore spandex is less hydrophilic than nylon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable materials for the knit as disclosed by Bourdeau, with wherein a material of the first thread of the knit is less hydrophilic than the material of the second threads of the thread tentacles, as taught by Menczywor, in order to optimize stretchiness and related moisture absorbing, draining and evaporating features of the textile layer.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the knit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  See MPEP 2144.07.
Claims 34, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Starbuck (US 7,757,515 B1) in view of Bourdeau (US 5,378,529 A).
	Regarding claim 34, Starbuck discloses a method for producing a garment comprising a textile layer (a method of producing a sweatshirt from a cut pile knit fabric; claims 6, 10), the method comprising: 
	producing a textile layer as a knit (a knitted fabric; fig. 7A; col. 5, ll. 22-24) on a knitting machine by automatically knitting from a first yarn according to a knitting pattern (yarn 82; figs. 1, 7A; claim 6), the knit having an inner side and an outer side (inherent feature), 
wherein during the knitting process, a second yarn (yarn 80; figs. 1, 7A; claim 6) is knitted so as to extend partially on the inner side and partially on the outer side of the knit (see fig. 7A and fig. 1; claim 6), 
wherein loops of the second yarn on the inner side of the knit are automatically separated by a cutting device (cutting needles 20; figs. 1, 7A; col. 2, ll. 26-30; claim 6), so as to form a plurality of thread tentacles (cut loops 94; fig. 7A; col. 5, ll. 22-30; claim 6) from the second yarn (yarn 80; fig. 7A; claim 6),
wherein each of the thread tentacles is designed as an open loop in one piece with two tentacle sections pointing away from the inner side (see annotated fig. 7A; col. 5, ll. 22-30) and a central section extending along the outer side (see annotated fig. 7A), 
wherein the plurality of thread tentacles form at least one breathable region (the thread tentacles produced from cotton, polyamide, or wool, thereby forming at least one breathable region; col. 3, ll. 37-43), 
wherein for each of the thread tentacles, the side tentacle sections are angled relative to the central section such that the thread tentacle is substantially U-shaped (see annotated fig. 7A) with the central section extending along the outer side of textile layer substantially parallel to the outer side of the textile layer (see annotated fig. 7A), and
wherein a fur-like configuration of the plurality of thread tentacles projecting away from the inner side in the at least one breathable region is achieved (piles forming a fur-like configuration; see fig. 7A; col. 5, ll. 22-30; claim 6).
Starbuck does not explicitly disclose wherein the inner side facing a skin of a wearer when the garment is worn and the outer side facing away from the skin of the wearer when the garment is worn, and wherein the side tentacle sections of the thread tentacles directly contacting a surface of the skin of the wearer when the garment is worn, while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn, so that when the garment is worn heat is retained in the at least one breathable region and moisture is directed away from the skin and guided into the central section on the outer side that is spaced apart from the surface of the skin.  However, Bourdeau teaches a garment (an article of clothing; col. 2, ll. 53-63; col. 5, ll. 1-5; claim 1) comprising a knitted textile layer (a textile layer defined by lining 5, not including protruding portions of moisture collectors 10; figs. 1-2; col. 3, ll. 15-22; claim 1) with an inner side (inner side 3; figs. 1-2; col. 4, ll. 16-20) facing a skin of a wearer (skin 2 of an individual; figs. 1-2; col. 3, ll. 15-22) when the garment is worn and an outer side (an outer surface 12; figs. 1-2; col. 3, ll. 46-50; col. 4, ll. 16-20) facing away from the skin of the wearer (figs. 1-2; col. 3, ll. 15-22) when the garment is worn, wherein the textile layer has at least one breathable region (the textile layer is breathable; fig. 2; col. 3, ll. 39-43; col. 4, ll. 16-20) the at least one breathable region including a plurality of thread tentacles (see annotated fig. 2; col. 4, ll. 16-20), wherein each of the thread tentacles is designed as an open loop in one piece with two side tentacle sections pointing away from the inner side and a central section extending along the outer side (see annotated fig. 2), the side tentacle sections of the thread tentacles directly contacting the surface of the skin of the wearer when the garment is worn (see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn (spaced apart by protruding portions 10; see fig. 1 and annotated fig. 2; col. 3, ll. 39-42), wherein for each of the thread tentacles, the side tentacle sections are angled relative to the central section such that the central section extending along the outer side of textile layer (see fig. 1 and annotated fig. 2), so that when the garment is worn heat is retained in the at least one breathable region (by all the threads forming the at least one breathable region) and moisture is directed away from the skin (by the side tentacle sections; see fig. 1 and annotated fig. 2; col. 4, ll. 26-28) and guided into the central section on the outer side that is spaced apart from the surface of the skin (see fig. 1 and annotated fig. 2).  Starbuck and Bourdeau are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the textile layer in the sweatshirt as disclosed by Starbuck, with wherein the inner side of the textile layer facing a skin of a wearer when the garment is worn and the outer side facing away from the skin of the wearer when the garment is worn, and wherein the tentacle sections of the thread tentacles directly contacting the surface of the skin of the wearer when the garment is worn, while the inner side of the knit remains spaced apart from the surface of the skin in the at least one breathable region when the garment is worn, so that when the garment is worn heat is retained in the at least one breathable region and moisture is directed away from the skin and guided into the central section on the outer side that is spaced apart from the surface of the skin, as taught by Bourdeau, in order to provide a garment that absorbs and removes the moisture from perspiration so as to improve the feeling of comfort for the individual on whose it is worn (Bourdeau; col. 1, ll. 54-61).
Starbuck does not explicitly disclose wherein the fur-like configuration of the plurality of the thread tentacles is achieved by a density of greater than or equal to four thread tentacles per square centimeter.  However, Fig. 7A of Starbuck does show a plurality of the thread tentacles are formed continuously in adjacent wales and courses.  Therefore, it would have been obvious to one of ordinary skill in the knitting art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles to be greater than or equal to four thread tentacles per square centimeter by adjusting thickness and tightness of the yarns, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 36, Starbuck and Bourdeau, in combination, disclose the method according to claim 34.  Starbuck does not explicitly disclose wherein a length of the side tentacle sections projecting away from the inner side is selected to be between 1 mm and 70 mm and the second yarn of the thread tentacles is selected to be between 0.5 and 10 dtex.  
However, one of ordinary skill of the art would recognize that a length of the side tentacle sections projecting away from the inner side of between 1 mm and 70 mm has been widely used in daily life for a fur-like inner side of a garment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the length of the two tentacle sections, as disclosed by Starbuck, to have formed wherein the length of the tentacle sections projecting away from the inner side is selected to be between 1 mm and 70 mm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further, one of ordinary skill of the art would recognize that a fabric yarn having a linear density between 0.5 and 10 dtex has been commonly used in the garment textiles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the second yarn of the thread tentacles, as disclosed by Starbuck, with a suitable linear density between 0.5 and 10 dtex, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 38, Starbuck and Bourdeau, in combination, disclose the method according to claim 34, and Starbuck further discloses wherein the second yarn of the plurality of the thread tentacles comprises polyamide (yarn 80 may be polyamide 6 or polyamide 6,6; col. 3, ll. 5-43).
Regarding claim 39, Starbuck and Bourdeau, in combination, disclose the method according to claim 34.  Starbuck does not explicitly disclose wherein the density is greater than 15 thread tentacles per square centimeter.  However, Fig. 7A of Starbuck does show the plurality of thread tentacles are formed continuously in adjacent wales and courses.  Therefore, it would have been obvious to one of ordinary skill in the knitting art before the effective filing date of the claimed invention, to have configured the density of the thread tentacles to be greater than 15 thread tentacles per square centimeter by adjusting thickness and tightness of the yarns, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 40, Starbuck and Bourdeau, in combination, disclose the method according to claim 34. Starbuck does not explicitly disclose wherein the first yarn and the second yarn are identical.  However, Starbuck does disclose that each of the first and the second yarns may be selected to be polyamide 6 or polyamide 6,6 and have identical yarn features (col. 3, ll. 5-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material(s) of the first yarn and the second yarn as disclosed by Starbuck, with wherein the first yarn and the second yarn are identical polyamide yarns, in order to provide the tentacles for quickly absorbing water from a wearer's skin and also quickly dissipating the absorbed water to the outer side of the textile layer away from the wearer's skin, which will also be an easy approach for manufacturing the textile layer thereby simplifying manufacturing process and reducing manufacturing cost.  In addition, such a configuration does not have a negative effect on the operation or function of the garment.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Starbuck (US 7,757,515 B1) and Bourdeau (US 5,378,529 A) and further in view of Menczywor (US 2012/0122364 A1).
Regarding claim 37, Starbuck and Bourdeau, in combination, disclose the method according to claim 34.  Starbuck does not explicitly disclose wherein the second yarn of the plurality of thread tentacles comprises hollow fibers.  However, Menczywor teaches a knit fabric layer (a knitted fabric layer 20; figs. 1-2; paras. 0028, 0030) comprising a plurality of thread tentacles (the layer 20 including a cut-pile or broken loop side 34 comprising a plurality of thread tentacles; fig. 2; para. 0030) forming the skin contact surface (para. 0030), the plurality of thread tentacles comprise hollow fibers (the layer 20 including the cut-pile or broken loop side 34, comprising the tentacles, knitted from hollow fibers; fig. 2; para. 0041).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the second yarn as disclosed by Bourdeau, with wherein the second yarn comprise hollow fibers as taught by Menczywor, in order to promoting capillary action, helping to remove moisture from the wearer's skin (Menczywor; para. 0041).

    PNG
    media_image1.png
    406
    729
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 5,378,529 A

    PNG
    media_image2.png
    729
    916
    media_image2.png
    Greyscale

Annotated Fig. 7A from US 7,757,515 B1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments with respect to "substantially U-shaped" are mute in view of the new grounds of rejection as discussed supra.  Further, Applicant's other arguments filed 09/29/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to 103 rejections, Applicant asserts that the cited references are not dealing with the problem of optimal sweat-wicking and heat-insulating; the claimed feature that the second threads of the thread tentacles having a dtex between 0.5 and 10 was not a mere design choice, but instead was done to produce optimal sweat-wicking and heat-insulating results that were not expected from the cited references.
Examiner's response: Examiner respectfully disagrees.  First, the cited reference Bourdeau is drawn to the problem of optimal sweat-wicking and related heat-insulating, and Bourdeau discusses the problem of optimal sweat-wicking throughout the disclosure.  In addition, Applicant has admitted in the argument that the claimed values are merely an optimum or workable range.  The cited references teach all the claimed features except for explicitly disclosing the linear density of the threads.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant remarks: With respect to 103 rejections, Applicant asserts that the cited references are not dealing with the problem of optimal sweat-wicking and heat-insulating; the claimed feature that that a fur-like configuration with a density greater than or equal to ten thread tentacles per square centimeter was not a mere design choice, but instead was done to produce optimal sweat-wicking and heat-insulating results that were not expected from the cited references.
Examiner's response: Examiner respectfully disagrees.  The cited reference Bourdeau is drawn to the problem of optimal sweat-wicking and related heat-insulating, and Bourdeau discusses the problem of optimal sweat-wicking throughout the disclosure.  Bourdeau further clearly discloses that the protruding portions 10 appear as a fur (col. 4, ll. 26-3).  In addition, Applicant has admitted in the argument that the claimed values are merely an optimum or workable range.  The cited references teach all the claimed features except for explicitly disclosing the density range of the thread tentacles.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant remarks: With respect to 103 rejections, Applicant asserts that the cited references are not dealing with the problem of optimal sweat-wicking and heat-insulating; the claimed feature that that the breathable region(s) covering at least 40% of the inner side of the surface area of the textile layer was not a mere design choice, but instead was done to produce optimal sweat-wicking and heat-insulating results that were not expected from the cited references.
Examiner's response: Examiner respectfully disagrees.  The cited reference Bourdeau is drawn to the problem of optimal sweat-wicking and related heat-insulating, and Bourdeau discusses the problem of optimal sweat-wicking throughout the disclosure.  In addition, Applicant has admitted in the argument that the claimed values are merely an optimum or workable range.  The cited references teach all the claimed features except for explicitly disclosing the percentage of covering area by the breathable region(s).  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant remarks: With respect to modification of Bourdeau, Applicant asserts that Bourdeau discloses that the collectors 10 are made using fibers that are hydrophobic so as not to absorb water and thus avoid any desorption under pressure against the skin which would once again dampen the skin, which teaches away from using hydrophilic fibers for the collectors, and modifying the hydrophobic fibers with hydrophilic fibers would make it inoperable for its intended purpose.
Examiner's response: Examiner respectfully disagrees.  Bourdeau is drawn to the problem of optimal sweat-wicking.  Although Bourdeau refers to hydrophobic fibers; however, the fibers still get wet in contact with the skin (col. 4, ll. 26-28); therefore, the fibers are capable of retaining water.  In addition, nylon, as cited in the 103 rejections, has been a well-known textile material in the textile art which is capable of absorbing water, wicking water, dissipating water and drying fast.  As nylon has a moisture regain of 4.5% according to ASTM Standard D 1909-04, nylon can be considered as both hydrophobic (so as to dissipate and wick water) and hydrophilic (so as to absorb water).  For example, the cited reference Menczywor considers nylon as hydrophobic, while the instant specification considers nylon as hydrophilic.  However, Applicant in the original specification states "In particular, thread tentacles 20 are produced from polyamide, so that a sufficient dissipation of moisture or capillary effect is achieved", which further justifies the hydrophobicity of nylon.  Therefore, using nylon fibers for the tentacles meets the requirement of Bourdeau of hydrophobicity and would not make Bourdeau inoperable for its intended purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732